Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/268,582 filed on 02/15/2021. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1 -20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior arts HUSSAIN; Muhammad Raghib et al., Pub. No.: US 2013/0019105 A1, HATTORI; Takashi et al., Pub. No.: US 2008/0258864 A1 and RHEE; Junghwan et al., Pub. No.: US 2013/0290936 A1 individually or in combination do not disclose the invention as filed. HUSSAIN discloses a technique of authorizing a hardware component to be installed in a hardware product to prevent unauthorized OEM product. HATTORI discloses a technique of response message to be encrypting by a random number. RHEE discloses a technique where “multi-components call graph which is differentiated from a regular call graph in that this graph includes the list of functions and calls which are reachable from the main (or similar) function in the main program binary in the set of multiple dependent program binaries".
What is missing from the prior art is modifying a program binary by injecting code into a function of a program binary that tokenizes the return address of the function, overwriting the return address saved on the stack register with the tokenized return address and restoring the one or more registers to the previous states at exit of the function.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8 and 15, and thereby claims 1, 8 and 15 are considered allowable. The dependent claims which further limit claims 1, 8 and 15 also are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491